Blandford, Justice.
The plaintiffs in error leased their road property and franchises to the Richmond and Danville Railroad Company. The defendants in error brought their action against the plaintiffs in error for neglect and failure on their part to receive and transport certain wood which had been cut and placed on the line of their road before said lease. The defendants in error sought to serve the plaintiffs in error, and a letter was directed and forwarded, as provided by section 3369(a) of the Code, to the president of the company, and the writ and process was served on the superintendent of the Air-Line Division of the Richmond and Dan-ville Railroad Company, which is the lessee company, plaintiffs in error being the lessor company. The defendants in the court below moved to dismiss the action because there was no sufficient service under section 3369(a) •of the Code, inasmuch as by that section (as they contended) the notice should have been forwarded to the president of the lessee company, and not to the president of the lessor company, and that the writ and process should have been served on the depot agent of the lessee company. The court held that the service was proper on the president of the lessor company, but the same was insufficient because the declaration and process was not served on a depot agent of the lessee company, but allowed the case to be continued for the purpose of enabling the plaintiffs to perfect service. This decision is excepted to by the defendant, and it brings the case here on error assigned on said exception for review. The plaintiffs in the court below made no exception to the ruling of the court.
*7591. Was the court right in holding-that the words “ such leasing company ” meant the lessor company ?
We think that he was right in so holding. To lease is to let, to farm out, to rent; the participle leasing is derived from this verb 1o lease, and hence it means, when used as is mentioned in the statute, “ leasing company,” the company which has let, farmed out or rented its property to another. Whether the court was right or wrong in holding that the service made on tine superintendent of the lessee company was insufficient, we express no opinion, as the defendant in error filed no exception to the ruling.
2. We do not think that the court committed any error in continuing the case and allowing the plaintiffs in the court below further time to perfect service, as has been frequently decided by this court. See Mitchell vs. Southwestern R. R., 75 Gan 398, and the cases cited in the opinion.
Judgment affirmed.